Citation Nr: 1755608	
Decision Date: 12/04/17    Archive Date: 12/11/17

DOCKET NO.  10-27 414A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received to reopen the previously denied claim of service connection for a bilateral hip disorder.

2. Entitlement to service connection for a bilateral hip disorder.

3. Entitlement to service connection for a low back disorder.

4. Entitlement to service connection for diabetes mellitus, type II.

5. Entitlement to service connection for bilateral flat feet.


REPRESENTATION

Appellant represented by:	Joel Ban, Attorney



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1989 to July 1989, with additional unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) (particularly, the Board observes that a December 2016 deferred rating decision indicates additional periods of Title 32 service from May 1991 to September 1991; December 1991 to January 1992; January 1993 to May 1993; and June 1993 to July 1993.  (Armed Forces Of The United States Reports Of Transfer Or Discharge (DD Forms 214) are not available for those periods of service and therefore they remain unverified).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Salt Lake City, Utah.  Jurisdiction over the appeal presently rests with the RO in Seattle, Washington.  

As a matter of background, this appeal previously came before the Board in May 2011, at which time it was remanded so that the Veteran could be afforded a hearing before a Veterans Law Judge.  It was remanded a second time in January 2012 for further development.  As is discussed in more detail below, the Board is satisfied that the ordered development has been accomplished.  

Also in January 2012, the Board remanded the issues of increased disability ratings for right and left shin splints for the issuance of a Statement of the Case, per the holding in Manlicon v. West, 12 Vet. App. 238 (1999).  A Statement of the Case was issued in March 2016, and the following month, the Veteran perfected a substantive appeal.  Although a substantive appeal technically confers jurisdiction over an appeal to the Board, the Veteran has explicitly requested a hearing with regard to those appeals, which has yet to be scheduled.  As such, the Board will decline to take jurisdiction over those claims at this time so as to not delay the scheduling of a hearing on those issues.

The issue of service connection for flat feet is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a December 2006 rating decision, the RO denied the Veteran's claim of service connection for a bilateral hip disorder, in part, because there was no evidence of a current disability, nor any evidence linking his complaints of pain to active service or another service-connected disability.  The Veteran did not file a timely appeal to the December 2006 rating decision, and it became final.  

2. Additional evidence received since the December 2006 rating decision addresses the possibility of a bilateral hip pathology secondary to service-connected shin splints.  

3. The Veteran does not have a presently diagnosed hip disorder.

4. The Veteran's lumbosacral strain did not have onset during active service, and is not otherwise related to any incident of active service, nor is it manifested secondary to a service-connected disability.

5. Affording the Veteran the complete benefit of the doubt, the Veteran's diabetes mellitus, type II, has been aggravated beyond its normal progression by the service-connected shin splints.  
CONCLUSIONS OF LAW

1.  New and material evidence having been received, the previously denied claim of service connection for a bilateral hip disorder is reopened.  38 U.S.C. §§ 5104, 5108, 7104 (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2017).

2.  The criteria for service connection for a bilateral hip disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a low back disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.

4.  The criteria for service connection of diabetes mellitus, type II, have been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of letters sent in June and December 2009.  

VA also has a duty to assist a claimant in the development of a claim. This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, service treatment records, military personnel records, VA examination reports, private medical opinions, hearing testimony, and statements from the Veteran and his representative.  Further, to the extent that the Veteran's military personnel and service treatment records have been obtained, and examinations completed as ordered, the Board finds that there has been substantial compliance with its January 2012 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand).   Neither the Veteran nor his representative has notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Reopening a Previously Denied Claim

The Veteran's initial claim of service connection for a disorder manifested by bilateral hip pain was denied in a December 2006 rating decision because there was no evidence of a chronic hip disability or diagnosis, and no evidence that bilateral hip pain was related to his service-connected shin splints nor was there any evidence of such a disability during service.  The Veteran did not appeal that decision, and it became final.  

If a claim was previously denied by a RO or Board decision, and that RO or Board decision became final, then the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).  Even if the RO (in a rating decision, statement of the case, or supplemental statement of the case) has already determined that new and material evidence has been submitted, in the appeal, a new and material evidence analysis must still be completed by the Board.  The requirement for the submission of new and material evidence is a jurisdictional prerequisite in order for a claimant to obtain review of a previously denied and final decision.  38 U.S.C. §§ 5108, 7104(b) (2012).  The Board is under the statutory obligation to conduct a de novo review of the new and material evidence issue.    

Under 38 C.F.R. § 3.104(a), a decision of the rating agency shall be final and binding . . . as to conclusions based on the evidence on file at the time VA issues written notification in accordance with 38 U.S.C. § 5104.  A determination on a claim by the AOJ, of which the claimant is properly notified, is final if an appeal is not timely perfected.  38 C.F.R. § 20.1103 (2017).  A rating decision becomes final one year after its issuance, unless a notice of disagreement is filed.  38 C.F.R. § 20.302(a) (2017).  If a notice of disagreement is filed, and a statement of the case is subsequently issued, a Substantive Appeal must be filed within 60 days from the date that the AOJ mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of the mailing of the underlying rating decision, which ever period ends later.  38 C.F.R. § 20.302(b).

In general terms, "new" evidence is evidence that was not of record at the time that the prior final RO or Board decision was issued.  "Material" evidence is evidence that addresses the element(s) of service connection that were deficient (and therefore the basis of denial) in the prior final RO or Board decision.  See 38 C.F.R. § 3.156(a) (2017).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes, "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 115 F. 3d. 1356, 1363 (Fed. Cir. 1998).  

In this case, the Board will afford the Veteran the benefit of the doubt and reopen the claim.  Particularly, the Board observes that a June 2010 medical opinion from a private physical therapist, while not explicitly giving a diagnosis associated with his complaints of hip pain, at least provides a possible medical nexus to his service-connected shin splints.  That private medical record resulted in VA obtaining an examination in January 2011, which addressed the possibility of a bilateral hip pathology associated with pain (although ultimately finding against a formal diagnosis).  To the extent that this evidence provides a more complete picture of the circumstances surrounding the Veteran's disability, the Board is satisfied that this is sufficient to reopen the previously denied claim.  

In sum, the claim for service connection of a bilateral hip disorder is reopened.  To this limited extent the appeal is granted.  

Service Connection

The Veteran seeks service connection for a low back disability, a bilateral hip disorder, bilateral flat feet, and diabetes mellitus, type II.  He asserts that all are secondary to his service-connected bilateral shin splints.

The law provides that service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if the disorder becomes manifest to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A disability may also be found service connected on a secondary basis by demonstrating that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310 (2017).

The Board will address each claim individually.


Bilateral Hip Disorder

As addressed above, the board has found that the previously denied claim of service connection for hip pain should be reopened.  To the extent that the evidence submitted was sufficient to reopen the claim, the Board finds that it is insufficient to grant service connection.  Particularly, the Board finds that there is no actual diagnosis of a bilateral  hip disability for which service connection may be granted.

The June 2010 private physical therapy opinion refers to multiple complaints of hip pain, which the examiner attributes to his shin splints.  However, while hip testing showed symptomatic muscle tenderness in hip rotation, with some loss of range of motion in external rotation, no actual diagnosis was given for that pain.  Rather, the examiner only referred to hip pain, as secondary to his service-connected shin splints.  

VA treatment records document hips within normal limits with no associated diagnosis for hip pain.  

Finally, the Board notes that the January 2011 VA examination indicated that the Veteran points to his buttock area when he talks about his hip and he denied any lateral or inguinal pain.  Flexion was to 125 degrees, extension to 60 degrees, internal rotation to 20 degrees, all of which resulted in pain in the buttock and back at the extremes.  The only exception was adduction at the extremes of the right which gave pain in the lateral hip area.  There was no tenderness over the greater trochanter, or sciatic notch, or inguinal area.  The examiner determined that, based on the Veteran's own complaints and descriptions of his hip pain, it was more likely associated with his diagnosed low back strain.  As such, no diagnosis for a hip disorder was given.

The Board has considered this evidence, but finds that service connection must be denied because there is no present diagnosis associated with his complaints.  While the Board acknowledges the Veteran's complaints of pain in his hips, pain alone, without a diagnosed or identifiable underlying pathology, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Even considering the private medical opinion submitted by the Veteran, which attributes his pain to his service-connected shin splints, that record does not provide any medical diagnosis associated with the reported symptoms.  

In light of the above, the Board must deny the claim because no presently diagnosed disability exists.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Low Back Disorder

The Veteran has a present diagnosis of a low back (lumbosacral) strain.  He asserts that his low back disorder is secondary to his service-connected shin splints.  

The Veteran was afforded a VA examination in January 2011, which diagnosed a low back strain.  A January 2017 VA examination clarified that diagnosis as a lumbosacral strain, dating prior to 2007.  

The Board has reviewed the Veteran's available service treatment records, but they do not document any complaints of or treatment for a back injury or symptomatology.  Nonetheless, they do document frequent complaints of other injuries or symptoms secondary to running.  As addressed above, the Veteran is also service-connected to h

Therefore, the Board's analysis must turn to any possible medical nexus between his present lumbosacral strain and either his in-service running, or his shin splints.

The Veteran submitted a June 2010 private physical therapy report which documented low back pain, which worsens with activity and weather changes.  He reported relief with medication, rest and heat.  The only diagnosis given in that report was tibial stress syndrome of the bilateral distal legs, and based off symptoms exacerbation, early signs of joint degenerative disease or osteoarthritis.  The examiner did not specify to which joint or joints he was referring.  Essentially, no low back diagnosis was given.  Nonetheless, the examiner stated that his "current injuries" and leg joint pain are as likely as not to be related to his original irritation and accident (it is unclear from the record which "accident" the examiner is referring to).  

In light of this, the Veteran was afforded a VA examination in January 2011.  The Veteran reported onset of low back pain about 4 to five years previous.  He denied any specific injury to his low back, but reported a fall while learning to ski 2-3 years prior.  He also reported recently falling while descending from a ladder and stepping in a hole, which affected his ankles.  He denied actually injuring his back in either incident.  He also reported working with his chiropractor, which he stated helped his pain, and also indicated that there was no evidence of trauma on x-ray.  The Veteran described pain as flare-ups occurring once or twice a week, lasting approximately 5-10 minutes each, and registering approximately 6/10 on the pain scale.  He reported that sitting cased his flares.  He denied taking medication for the pain.  There was no change in range of motion or in incoordination.  He did report feeling weak and fatigued in his back.  He denied pains, weakness or numbness down either leg, but did report numbness in the left buttock.  He had no other neurological symptoms.  He denied incapacitating episodes.  Range of motion was not limited, but he did have pain at the extremes.  The examiner diagnosed low back strain.  He then stated that the Veteran has had shin splints for many years, per his reported history.  Once would have to expect significantly abnormal gait patterns to cause permanent chronic disabilities of the back, and such a pathology was not evidence from previous medical examinations.  As such, it was less likely than not that his low back strain was secondary to or caused by his shin splints.   An addendum opinion later that month addressed the June 2010 private physical therapy report.  The examiner stated that, even considering that report, there is no evidence of severe gait abnormality, and low back strains generally only result when fairly severe gait abnormalities are present, per medical research.  As such, the examiner again concluded that it was less likely that his low back strain was caused or worsened by his shin splints. 

Following the Board's most recent remand, a VA examination was afforded the Veteran in February 2017.   As discussed above, the examiner clarified the Veteran's low back strain as being a lumbosacral strain.  The Veteran reported onset prior to 2007.  The Veteran reported that compound fractures of the tibia led to progressive problems that eventually caused foot pain and then back pain.  He denied any actual treatment for his back pain.  He also attributed his back pain to his inability to be active.  Symptoms included low back numbing/aching pain and occasional sharp pain, which he treated with a chiropractor, topical creams, kinesiotape, and an ergonomic chair.  Range of motion was limited by 10 degrees on extension, right and left lateral flexion, and right lateral rotation.  All other ranges of motion were complete.  Pain was noted on examination, but did not result in any additional functional loss.  Localized pain was noted on the right lumbar paraspinal musculature.  Muscle strength, reflexes and sensory examination findings were all normal.  There was no radiculopathy.  There was no ankylosis.  The examiner stated that it was less likely than not that his low back strain was incurred in or caused by his active military service, including running during service.  Specifically, his military records do not demonstrate back pain occurring while running on active duty.  The earliest actual evidence of back pain was not documented until 2009.

In light of the above, the Board finds that service connection should be denied.  At the outset, there is no evidence of arthritis manifesting during or within a year of active service (indeed, there is no actual evidence of arthritis at all).  To the extent that the Veteran's low back pain may be caused by his in-service running, the Board finds that February 2017 examination report persuasive.  That associated opinion was rendered following a complete medical examination and in consideration of the Veteran's reported and recorded medical history.  Further, there is no evidence in the record which would contradict that opinion.  

With regard to secondary service connection, the Board finds the 2011 VA examination report and opinion to be persuasive.  Again, that opinion was provided after a careful review of the evidence of record, as well as the Veteran's own reported history, and a physical examination.  

To the extent that the June 2010 physical therapy report opines in favor of a nexus to his shin splints, the Board finds that report to be of lesser probative value than the 2011 VA opinion.   Particularly, that report only refers to pain, but not to any actual diagnosed disability.  Further, to the extent that the private physical therapist states that his complaints of ankle, knee and hip pain since the time of his service appears to have limited his normal activities and worsened over time, he completely leaves the etiology of his low back pain out of that opinion.  Indeed, in the introductory review of the medical records (which only addresses the Veteran's reported history and not his actual service treatment records), the examiner notes the complaints of low back pain to be "recent."  The Board does not doubt the competency of the private physical therapy opinion, but finds it to be less persuasive than the 2011 VA opinion, which opines against causation or aggravation by his shin splints.  See Nieves-Rodriquez v. Peake, 22 Vet. app. 295, 302 (2008) (finding that for a medical opinion to be given weight, it must be based upon sufficient facts or data; be the product of reliable principals and methods; and be the result of principles and methods reliably applied to the facts of the case).

In sum, the Board finds that service connection for a low back/lumbosacral strain must be denied as the medical evidence does not support a nexus to active service, nor does it support causation or aggravation by the Veteran's service-connected shin splints.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102.

Diabetes Mellitus, Type II

The Veteran has a present diagnosis of diabetes mellitus, type II, which he asserts has been caused by, or at the least, worsened beyond its natural progression by his service-connected shin splints.  

In March 2012, the Veteran submitted a private medical record (dated October 2011) which confirmed his diabetes diagnosis and stated that the Veteran is overweight, has diabetes, painful neuropathy, and allodynia.  It is likely that these conditions are related in some form.  The likely course of events is the pain in his feet and legs has led to inactivity, obesity and diabetes, though diabetes does run in the family.  

Following the Board's most recent remand, a VA examination was obtained in February 2017.  The examiner again confirmed his diagnosis.  The examiner stated that his diabetes was less likely than not directly related to his active service because it was not diagnosed until 2007, and he had a family history of diabetes.  However, while the cause of his diabetes was multifactorial, and therefore impossible to show a direct causation by his shin splints, because his shin splints affect activity, they thereby do aggravate his diabetes mellitus.  The examiner clarified this statement, indicating that inability to exercise or perform physical activity due to shin splints would directly affect his diabetes mellitus.  Regular physical exercise is one of the treatments for diabetes mellitus.  His inability to exercise because of his shin splints limits this treatment option, which may include higher blood glucose readings and higher A1c.  His lack of physical activity could also make his medication regimen less effective.

In light of these two opinions, the Board will afford the Veteran the benefit of the doubt, and grant service connection for diabetes mellitus, type II, as secondary to service-connected shin splints, as the medical evidence demonstrates that his shin splints have resulted in decreased activity level, and therefore have aggravated his diabetes beyond its natural progression.  


ORDER

The previously denied and final claim of service connection for a bilateral hip disorder is reopened; to this limited extent the appeal is granted.

Service connection for a bilateral hip disorder is denied.

Service connection for a low back disability is denied.  

Service connection for diabetes mellitus, type II, is granted.


REMAND

Inasmuch as the Board regrets any further delay in the adjudication of this claim, an additional remand is necessary.  

Although an examination of the Veteran's flat feet was conducted in January 2011, the resulting medical opinion only addressed causation by his service-connected shin splints and did not offer an opinion regarding direct service connection or onset during active service.  However, medical evidence of record indicates that the Veteran reported foot pain as having onset during active service.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007)(a lay person is competent to report observable symptomatology).  While specific foot pain is not noted in his service treatment records, various other complaints of lower leg pain are.  In conjunction with the Board's findings regarding his low back claim, the Board has conceded that the Veteran engaged in multiple instances of running during active service.  As such, an opinion regarding any onset during active service or causation by active service should also be obtained.   38 C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of his claim.

2. Schedule the Veteran for a new VA examination to assess nature and etiology of his flat feet.  The complete claims file should be made available to the examiner for review.

The examiner should review the Veteran's complete claims file, and conduct a thorough examination of the Veteran's feet, to include taking a detailed history from the Veteran.  The examiner should  then state whether it is at least as likely as not that his flat feet had onset during active service, or are otherwise etiologically related to any incident of active service.  

The in-service onset of shin splints, as a possible related or comorbid diagnosis, should also be discussed.   

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular foot disability in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.  Citation to evidence in the record, known medical principles, and/or medical treatise evidence would be of great assistance to the Board in adjudicating the claim. 

3. Thereafter, readjudicate the claim on appeal in light of all evidence of record.  If the benefit sought should remain denied, issue the Veteran and his representative a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review. 

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


